     Case 4:19-cr-00690-JAS-LCK Document 33 Filed 06/27/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     ADAM D. ROSSI
 3   Assistant U.S. Attorney
     State Bar No. 028042
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: adam.rossi2@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             CR 19-00690-TUC-JAS (LCK)
11                           Plaintiff,               GOVERNMENT’S MOTION FOR
                                                    PROTECTIVE ORDER PURSUANT TO
12           vs.                                               RULE 16
13   Alexander True Norman,
14                          Defendant.
15
            The United States of America, by and through its undersigned counsel, respectfully
16
     moves the Court for a protective order in this matter concerning disclosure related to law
17
     enforcement sensitive information. In support thereof, the following is stated:
18
            On March 13, 2019, the defendant was indicted in Arizona with coercion and
19
     enticement offenses. As part of its investigation, an undercover agent used a profile
20
     containing a picture of an undercover agent, and a law enforcement sensitive username.
21
     The government obtained screen captures of the profile, which contains the sensitive
22
     username, and copies of the photos of the undercover agent. The government wishes to
23
     disclose this information to the defendant. However, before said disclosure, the
24
     government believes a protective order should be issued by the court to protect the sensitive
25
     nature of the government’s disclosure.
26
            Federal Rule of Criminal Procedure 16(d)(1) affords the Court the authority to make
27
     appropriate orders with respect to any and all discovery and inspection of documents and
28
     tangible objects.   As a result, because of the volume of the additional discovery
     Case 4:19-cr-00690-JAS-LCK Document 33 Filed 06/27/19 Page 2 of 4




 1   forthcoming, and the personal information contained within, the government believes a
 2   protective order is appropriate and will expedite the discovery process.
 3            WHEREFORE, the United States respectfully requests that the Court issue an
 4   Order which provides that:
 5            Defense counsel (including investigators, paralegals and office staff) receiving the
 6   disclosure containing the aforementioned information shall not provide, reproduce or
 7   distribute in hard copy or electronic form any personal information contained within that
 8   data without further order of the Court. Defendant shall not provide, reproduce or
 9   distribute in hard copy or electronic form any personal information contained within
10   disclosure. This Order shall not prevent defense counsel from otherwise showing or
11   discussing with their client evidence contained within that disclosure under the supervision
12   of defense counsel or their agents.
13            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
14   the use of their investigators (who consent to the jurisdiction and Order of this Court), but
15   that such investigators shall not further copy said disclosure without further order of the
16   Court.
17            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
18   the use of their paralegals (who consent to the jurisdiction and Order of this Court), but
19   that such paralegals shall not further copy said disclosure without further order of the Court.
20            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
21   the use of any expert (who consents to the jurisdiction and Order of this Court), but that
22   such expert shall not further copy said discovery without further order of the Court.
23            IT IS FURTHER ORDERED that with respect to disclosure, that it is for use in the
24   defense in this criminal case only.
25            Counsel for the government discussed this request with counsel for the defendant,
26   and they agree with this motion.
27            Accordingly, the United States requests that this Court issue an Order providing
28   that:


                                                  -2-
     Case 4:19-cr-00690-JAS-LCK Document 33 Filed 06/27/19 Page 3 of 4




 1          1.     Defense counsel shall maintain all law enforcement sensitive material
 2   counsel receives from the United States in defense counsel’s custody and may scan,
 3   reproduce and disclose such information only to the Defendant, defense investigators,
 4   agents or experts as necessary for purposes of the defense of this case. Defendant, defense
 5   investigators, agents and/or experts receiving such information shall not reproduce or
 6   disseminate any unredacted law enforcement sensitive material without further order of the
 7   Court and must return any copies of such material to defense counsel at the conclusion of
 8   this case.
 9          2.     The order resulting from this Motion shall be presented to any individual to
10   whom, under the terms of the order, defense counsel or Defendant discloses the law
11   enforcement sensitive material. By accepting any law enforcement sensitive material, such
12   persons shall agree to submit to the jurisdiction of the United States District Court for the
13   District of Arizona for the sole purpose of enforcing the terms of the order.
14          3.     With respect to any discovery provided by the United States in this case, said
15   discovery is for use in the defense of this criminal case only and shall be returned to the
16   assigned Assistant U.S. Attorney upon demand for destruction after the completion of the
17   proceedings, to include any appeal, collateral attack, or other post-conviction proceeding.
18          4.     Nothing in the Court’s order requires the United States to provide discovery
19   beyond what is required by F. R. Crim. P. 16, and the Court’s discovery orders.
20          5.     Defense counsel shall file an acknowledgment of the order resulting from
21   this Motion within 10 days of the date of such order.
22          Respectfully submitted this 27th day of June, 2019.
23
                                               MICHAEL BAILEY
24                                             United States Attorney
                                               District of Arizona
25
                                               /s/ Adam D. Rossi
26
                                               ADAM D. ROSSI
27                                             Assistant U.S. Attorney
28


                                                 -3-
     Case 4:19-cr-00690-JAS-LCK Document 33 Filed 06/27/19 Page 4 of 4




 1   Copy of the foregoing electronically
     filed on this 27th day of June, 2019, to:
 2
     Joshua Hamilton, Esq.
 3   Michael Bloom, Esq.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
